DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 10/25/2021. Claims 1-12 and 15-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 5, 7-8, 10-12, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu  US 2018/0063422 and further in view of Shifman US 2017/0228258.
Regarding claim 1, Liu teaches a fog network comprising: a fog network device, the fog network device comprising: a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor; at least one communication interface selected from a group consisting of a local area network (LAN) interface(¶22) coupled to the processor, a wide area network (WAN) interface(¶23), and an RF-based communication interface(¶18);
[" As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network.", ¶22]
["Alternately, the controller device 12 can be implemented in a remote computing device 12b, for example within a remote data network such as a data center (DC) 32 providing virtualized compute, storage, and network services via a wide area network 24, if the controller device 12 can provide sufficient performance for dynamic deployment of an optimized recognition deployment strategy, including at least one or more optimized executable recognition resources for one or more distributed camera devices. In the example of implementing a remote computing device 12b, the corresponding client device 20' also can be reachable via the wide area network 24. ", ¶23] 
["The distributed camera system 10 also can include one or more wireless access points (WAP) 18 providing wireless access to wireless network devices, a client device 20 for use by an administrator of the distributed camera system 10, and a router device 22 providing reachability to a remote destination (e.g., 12b) via a wide area network (e.g., the Internet) 24. ", ¶18]

a video analytics engine operable to analyze video data received from the fog network for alert conditions(video recognition systems identify alert conditions i.e. recognition of fire, or intruder, other recognition type software can be installed  for the particular video recognition desired ¶s 22, 28,29)
[“As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network.”, ¶22]
["The requirements derivation module 34 is configured for determining video recognition requirements (60 of FIG. 3A) for a particular video recognition application (i.e., recognition use), for example in response to an identified event, or a prediction of an identifiable event based on, for example, a scheduling resource or a stochastic analysis using one or more probability distribution functions. The requirements derivation module 34 can determine the video recognition requirements 60 using, for example, inputs from any one of a context sensing module 56 that detects and processes sensor data from physical sensors in the distributed camera system 10 (e.g., interpreting temperature sensor data as fire alarm data, interpreting lighting changes in image data as person entering a room, motion-sensed data as beginning a manufacturing process, etc.), and/or a user input interface 58 that can receive inputs from the client device 20 for a video recognition application requested by the administrator. As illustrated in FIG. 1, different objects 100 may need to be detected and/or recognized, for example a person 100a, or a fire 100b, etc. ", ¶28]
[“example types of video recognition requirements are illustrated in FIG. 3B as real-time gesture detection 60a, real-time feature matching (e.g., of prescribed objects, facial recognition, vehicle type matching, etc.) 60b, offline facial recognition 60c, real-time intruder detection 60d, etc.; other video recognition requirements 60 can include real-time motion tracking, image correlation between two images, image detail correction or enhancement, image color correction/enhancement, etc.; other video recognition requirements 60 can include whether the video recognition application is localized to a specific detection zone 26, or whether one or more types of sharing is required between different distributed camera devices 14 among the respective sharing agent modules 46 via their peer data links 54. ¶29]

a real time data analytics logic module residing in the memory configured to process and analyze data in real time(analyzing a in real time, ¶s, 28,29);	
["The requirements derivation module 34 is configured for determining video recognition requirements (60 of FIG. 3A) for a particular video recognition application (i.e., recognition use), for example in response to an identified event, or a prediction of an identifiable event based on, for example, a scheduling resource or a stochastic analysis using one or more probability distribution functions. The requirements derivation module 34 can determine the video recognition requirements 60 using, for example, inputs from any one of a context sensing module 56 that detects and processes sensor data from physical sensors in the distributed camera system 10 (e.g., interpreting temperature sensor data as fire alarm data, interpreting lighting changes in image data as person entering a room, motion-sensed data as beginning a manufacturing process, etc.), and/or a user input interface 58 that can receive inputs from the client device 20 for a video recognition application requested by the administrator. As illustrated in FIG. 1, different objects 100 may need to be detected and/or recognized, for example a person 100a, or a fire 100b, etc. ", ¶28] 
[“example types of video recognition requirements are illustrated in FIG. 3B as real-time gesture detection 60a, real-time feature matching (e.g., of prescribed objects, facial recognition, vehicle type matching, etc.) 60b, offline facial recognition 60c, real-time intruder detection 60d, etc.; other video recognition requirements 60 can include real-time motion tracking, image correlation between two images, image detail correction or enhancement, image color correction/enhancement, etc.; other video recognition requirements 60 can include whether the video recognition application is localized to a specific detection zone 26, or whether one or more types of sharing is required between different distributed camera devices 14 among the respective sharing agent modules 46 via their peer data links 54. ¶29]

 and a fog network management logic(i.e. controller) module residing in the memory, wherein the logic modules are executable by the processor.
["The controller device 12 (e.g., 12a and/or 12b) can include a requirements derivation module 34, a database device 36, and a controller portion 38 comprising an algorithm deployment module 40, a feature/model sharing strategy module 42, and a sensor sharing strategy module 44. The controller device 12 also can include a context sensing module 56, and an input interface 58 for receiving user inputs from an administrator via the client device 20. ", ¶26]


Liu teach outputting a message responsive to detected event but does not teach issuing an alarm and thus does not teach an alarm condition processor coupled to at least one of the (¶56)  logic module and configured to issue an alarm in response to an alarm condition(¶100).
["Since the need for the transmission of data to cloud 120 for performing, e.g., remote analytics of data gathered at platform 110, may be reduced or eliminated at least during some time periods, application 115 may have real-time responsiveness. In other words, remote-site analytics may be reduced or eliminated. Further, the risk of wireless data interception is reduced or eliminated. Accordingly, the system may enable real-time machine-to-machine (M2M), Internet of Things (IoT) and/or Internet-of-Vehicle (IoV) performance by performing on-site processing (and/or processing by edge devices), including, e.g., execution of onsite or on-board encryption, for example, on dedicated on-board hardware e.g., for automotive and industrial applications or any other critical application without implicating performance of host system 110, e.g., prior to uploading the data to cloud 120.", ¶56]
["In some embodiments, platform 100 may be operative to alert, e.g., the driver of vehicle 105A, if a human being and/or a pet were left in the vehicle (based, e.g., on physical stimulus sensed by audio and video sensors). ", ¶100]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu with a sensor network and analysis system as taught by Shifman. The reason for this modification would be to detect and alert to important events detected by sensors.
Regarding claim 2, Liu teaches wherein the fog network device comprises an access point (AP) based intelligent fog agent.
[“As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network. Fog computing can provide a virtualized platform that provides compute, storage, and networking services within the link-layer local area network/access network 16 between end devices and cloud-based data centers 32 configured for providing cloud computing services. The geographic distribution of fog computing enables new services and applications, for example delivering high quality streaming to different endpoint devices, improved mobility support, improved support for wireless sensor networks, etc., or in this example dynamic deployment of an optimized deployment strategy based on a locally-detectable deployment context, with minimal latency. Fog computing provides for benefits such as performance, latency, security, network bandwidth, and reliability.” ¶22]

Regarding claim 3, Liu teaches a wide area network (WAN) interface coupled to the processor.
["The distributed camera system 10 also can include one or more wireless access points (WAP) 18 providing wireless access to wireless network devices, a client device 20 for use by an administrator of the distributed camera system 10, and a router device 22 providing reachability to a remote destination (e.g., 12b) via a wide area network (e.g., the Internet) 24..", ¶18]

Regarding claim 5, Liu teaches wherein the LAN interface comprises a WiFi interface.
["As illustrated in FIG. 3B, the available capacity 68 can include an identification of sensing capabilities 68a for each distributed camera device 14 (or any stand-alone sensor device), including for example an identification of whether a given distributed camera device 14 includes sensing capabilities such as a microphone for sound detection, infrared (IR) sensor for IR images, a Wi-Fi transceiver for wireless Wi-Fi communications and/or Wi-Fi signal characteristics detection, Bluetooth Low-Energy (BLE) for wireless BLE communications and/or BLE signal characteristics detection, a temperature sensor for temperature detection, a hygrometer for humidity detection,  ", ¶32]

Regarding claim 7, Liu teaches wherein the LAN interface comprises a Bluetooth interface.
["As illustrated in FIG. 3B, the available capacity 68 can include an identification of sensing capabilities 68a for each distributed camera device 14 (or any stand-alone sensor device), including for example an identification of whether a given distributed camera device 14 includes sensing capabilities such as a microphone for sound detection, infrared (IR) sensor for IR images, a Wi-Fi transceiver for wireless Wi-Fi communications and/or Wi-Fi signal characteristics detection, Bluetooth Low-Energy (BLE) for wireless BLE communications and/or BLE signal characteristics detection, a temperature sensor for temperature detection, a hygrometer for humidity detection,  ", ¶32]

Regarding claim 8, Liu teaches a messaging gateway logic module residing in the memory.
["Further, any reference to "outputting a message" or "outputting a packet" (or the like) can be implemented based on creating the message/packet in the form of a data structure and storing that data structure in a non-transitory tangible memory medium in the disclosed apparatus (e.g., in a transmit buffer). Any reference to "outputting a message" or "outputting a packet" (or the like) also can include electrically transmitting (e.g., via wired electric current or wireless electric field, as appropriate) the message/packet stored in the non-transitory tangible memory medium to another network node via a communications medium (e.g., a wired or wireless link, as appropriate) (optical transmission also can be used, as appropriate).", ¶44]

Regarding claim 10, Liu teaches at least one logic module residing in the memory and selected from the list consisting of: AP-to-AP communication, firewall, database, and web server.
["The controller device 12 (e.g., 12a and/or 12b) can include a requirements derivation module 34, a database device 36, and a controller portion 38 comprising an algorithm deployment module 40, a feature/model sharing strategy module 42, and a sensor sharing strategy module 44. The controller device 12 also can include a context sensing module 56, and an input interface 58 for receiving user inputs from an administrator via the client device 20. “,¶26]

Regarding claim 11, Liu does not teach a data classifier operable to classify at least a portion of data on the fog network according to at least one criteria selected from the list consisting of: processing urgency requirement, processing burden. Shifman teaches a system for cloud analytics of sensor networks. Shifman teaches a data classifier operable to classify at least a portion of data on the fog network according to at least one criteria selected from the list consisting of: processing urgency requirement, processing burden.
[" Clearly, the classification of data into critical and non-critical data may be performed differently than what is outlined herein. In addition, criteria according to which classification is made into critical and non-critical may change dynamically, e.g., based on information received at platform 110. In some embodiments, the rules for classifying data into critical and non-critical data may be updated dynamically, e.g., periodically, for instance, while the vehicle is driven. ", ¶52]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu’s fog network video/sensor analysis system with classification of the analyzed data as taught by Shifman. The reason for this modification would be to differentiate critical non critical data such that critical data can be treated with more priority

["some embodiments, sensors 114 (e.g., image acquisition sensors) may have data processing capabilities, e.g., for establishing a local "fog" network. Sensors 114 may comprise a multitude of sensors (e.g., more than 100, 1000, 10000, 100000, 200000, 500000, or 1000000 sensors). In embodiments, sensors 114 may be used in telemetry applications. ", ¶35]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu’s fog network video/sensor analysis system with classification of the analyzed data as taught by Shifman. The reason for this modification would be to differentiate critical non critical data such that critical data can be treated with more priority.
Regarding claims 15 and 19, Liu/Shifman further teaches wherein the fog agent comprises at least one of the video analytics engine and the alarm condition processor(Liu , ¶22,28,29, claim 12 teaches detection of events and sending message such messages can be in the form of alarms as taught by Shifman, ¶116).
Regarding claim 16, Liu teaches a method comprising: receiving data over a local area network (LAN) interface by a fog agent the real time data include real-time video data(data captured on local area include real time recognition of video data, ¶22,28); 
[" As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network.", ¶22]
	[“example types of video recognition requirements are illustrated in FIG. 3B as real-time gesture detection 60a, real-time feature matching (e.g., of prescribed objects, facial recognition, vehicle type matching, etc.) 60b, offline facial recognition 60c, real-time intruder detection 60d, etc.; other video recognition requirements 60 can include real-time motion tracking, image correlation between two images, image detail correction or enhancement, image color correction/enhancement, etc.; other video recognition requirements 60 can include whether the video recognition application is localized to a specific detection zone 26, or whether one or more types of sharing is required between different distributed camera devices 14 among the respective sharing agent modules 46 via their peer data links 54. ¶29]

storing the received data in a memory local to the fog agent; 
["and storing the detected transmission as a data structure in a non-transitory tangible memory medium in the disclosed apparatus (e.g., in a receive buffer). Also note that the memory circuit 78 can be implemented dynamically by the processor circuit 76, for example based on memory address assignment and partitioning executed by the processor circuit 76. ", ¶44]

analyzing the data according to processing or storage requirements; 
["The deployment context (comprising the video recognition requirements 60 and the available capacity 68) also can include sharing strategies 70, including for example a sensor sharing strategy 70a, a feature/model sharing strategy 70b, and a resource sharing strategy 70c for distributed or shared computing. The sharing strategies 70 can based on an identified need in the video recognition requirements 60 for distributed video recognition among multiple distributed camera devices 14 (e.g., based on simultaneous analysis of different images at respective detection zones 26), an identified need for sensor sharing (where sensor data from one device is forwarded to a distinct distributed camera device 14 for optimized recognition using the sensor data), feature/object sharing (where a feature or object determined from execution of a recognition resource is shared with another distinct distributed camera device 14 for coordinated optimized recognition using the shared feature or object), or resource sharing (whether distributed computing is needed for distributed recognition, or if a first distributed camera device (e.g., 14a) shares resources with a second distributed camera device (e.g., 14b) having insufficient resources to fully execute a recognition operation). ", ¶35]

Liu teach outputting a message responsive to detected event but does not teach issuing an alarm and thus does not teach identifying and classifying in real-time, including real-time-video data the data into at least two categories including urgent data and non-urgent data and responsive to the analyzing and classifying, in real-time retaining real-time urgent the data within the fog network for further analysis or sending the non-urgent data to a remote node through a wide area network (WAN) interface. Shifman teaches a system for cloud analytics of sensor networks. Shifman teaches identifying and classifying in real-time, the data into at least two categories including urgent data and non-urgent data and(critical i.e urgent data is process withig the local fog whereas non-urgent i.e. non critical data is send to cloud for processing, ¶s52,110) 
[“In some embodiments, platform 110 may additionally or alternatively be employed in conjunction with healthcare, payment systems, homeland security, energy and industrial control (e.g., factory monitoring and control/Oil and Gas telemetry and monitoring like e.g., pipe leakage), and to implement a "smart" grid for real-time monitoring, analytics and response.”, ¶110]
[" According to some embodiments, the transmission criterion may relate to distinguishing between critical and non -critical data to be processed. In some embodiments, critical data may be processed onsite only. The term " critical data" as used herein may comprise data which if corrupted and/or lost, compromise the capability to properly run application 115 and/or decision engine 116. For instance, the transmission criterion may define that only non -critical data is transmitted from platform 110 to cloud 120. Accordingly, critical data may not be transmitted to cloud 120 but remain stored and, if required, processed in platform 110. Examples of critical data may comprise vehicle brake data; steering data; vision data; fuel data; velocity data; car engine sensor data; bio metric data; collision warning system data; voice data recorded during driving; tire pressure sensor data; and/or driver authorization data. Examples of non -critical data may comprise GPS data and/or entertainment system data; window control, outside and in-car humidity, pressure and/or air temperature data. Clearly, the classification of data into critical and non -critical data may be performed differently than what is outlined herein. In addition, criteria according to which classification is made into critical and non -critical may change dynamically, e.g., based on information received at platform 110. In some embodiments, the rules for classifying data into critical and non -critical data may be updated dynamically, e.g., periodically, for instance, while the vehicle is driven. ", ¶52]
responsive to the analyzing and classifying, in real-time retaining the data within the fog network for further analysis or sending the data to a remote node through a wide area network (WAN) interface(sensed data is transmitted to the plarform i.e. cloud computing environment for analysis, detecting of critical events and alerting of such events, see ¶s,53, 110 fig.1).
[“In some embodiments, platform 110 may additionally or alternatively be employed in conjunction with healthcare, payment systems, homeland security, energy and industrial control (e.g., factory monitoring and control/Oil and Gas telemetry and monitoring like e.g., pipe leakage), and to implement a "smart" grid for real-time monitoring, analytics and response.”, ¶110]
[" According to some embodiments, the transmission criterion may relate to distinguishing between critical and non -critical data to be processed. In some embodiments, critical data may be processed onsite only. The term " critical data" as used herein may comprise data which if corrupted and/or lost, compromise the capability to properly run application 115 and/or decision engine 116. For instance, the transmission criterion may define that only non -critical data is transmitted from platform 110 to cloud 120. Accordingly, critical data may not be transmitted to cloud 120 but remain stored and, if required, processed in platform 110. Examples of critical data may comprise vehicle brake data; steering data; vision data; fuel data; velocity data; car engine sensor data; bio metric data; collision warning system data; voice data recorded during driving; tire pressure sensor data; and/or driver authorization data. Examples of non -critical data may comprise GPS data and/or entertainment system data; window control, outside and in-car humidity, pressure and/or air temperature data. Clearly, the classification of data into critical and non -critical data may be performed differently than what is outlined herein. In addition, criteria according to which classification is made into critical and non -critical may change dynamically, e.g., based on information received at platform 110. In some embodiments, the rules for classifying data into critical and non -critical data may be updated dynamically, e.g., periodically, for instance, while the vehicle is driven. ", ¶52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu with a sensor network and analysis system as taught by Shifman. The reason for this modification would be to detect and alert to important events detected by sensors.
Regarding claim 17, Liu teaches wherein sending the data to a remote node comprises sending the data to a remote cloud node for processing or storage.
["Alternately, the controller device 12 can be implemented in a remote computing device 12b, for example within a remote data network such as a data center (DC) 32 providing virtualized compute, storage, and network services via a wide area network 24, if the controller device 12 can provide sufficient performance for dynamic deployment of an optimized recognition deployment strategy, including at least one or more optimized executable recognition resources for one or more distributed camera devices.", ¶23]

Regarding claim 18, Liu teaches wherein sending the data to a remote node comprises sending video data to a monitoring center.
["Regardless of implementation, the controller device 12 (e.g., 12a and/or 12b) can send an instruction to each distributed camera device 14, via a corresponding controller-camera data link 30 (e.g., via a wired, wireless, or virtualized connection), for dynamic deployment of an optimum deployment strategy for a particular identified deployment context. Hence, each distributed camera device 14 can adaptively execute different executable recognition resources for different video data inputs based on the current deployment context.. ", ¶21]

	
Regarding claims 21, Liu teaches a fog network access point device(WAP) comprising: a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor(router); 
[“The distributed camera system 10 also can include one or more wireless access points (WAP) 18 providing wireless access to wireless network devices, a client device 20 for use by an administrator of the distributed camera system 10, and a router device 22 providing reachability to a remote destination (e.g., 12b) via a wide area network (e.g., the Internet) 24.” ¶18]

a communication interface coupled to the processor, the communication interface being configured to communicate real-time data including real-time video data(analyzing a in real time and recognition of video, ¶s, 28,29);) with a plurality of devices via at least one communication protocol selected from the group consisting of cellular communication, wireless communication(Wi-Fi, ¶32), and wired communication(LAN, ¶22); 
[" As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network.", ¶22]
["As illustrated in FIG. 3B, the available capacity 68 can include an identification of sensing capabilities 68a for each distributed camera device 14 (or any stand-alone sensor device), including for example an identification of whether a given distributed camera device 14 includes sensing capabilities such as a microphone for sound detection, infrared (IR) sensor for IR images, a Wi-Fi transceiver for wireless Wi-Fi communications and/or Wi-Fi signal characteristics detection, Bluetooth Low-Energy (BLE) for wireless BLE communications and/or BLE signal characteristics detection, a temperature sensor for temperature detection, a hygrometer for humidity detection,  ", ¶32]
	
["The requirements derivation module 34 is configured for determining video recognition requirements (60 of FIG. 3A) for a particular video recognition application (i.e., recognition use), for example in response to an identified event, or a prediction of an identifiable event based on, for example, a scheduling resource or a stochastic analysis using one or more probability distribution functions. The requirements derivation module 34 can determine the video recognition requirements 60 using, for example, inputs from any one of a context sensing module 56 that detects and processes sensor data from physical sensors in the distributed camera system 10 (e.g., interpreting temperature sensor data as fire alarm data, interpreting lighting changes in image data as person entering a room, motion-sensed data as beginning a manufacturing process, etc.), and/or a user input interface 58 that can receive inputs from the client device 20 for a video recognition application requested by the administrator. As illustrated in FIG. 1, different objects 100 may need to be detected and/or recognized, for example a person 100a, or a fire 100b, etc. ", ¶28] 
[“example types of video recognition requirements are illustrated in FIG. 3B as real-time gesture detection 60a, real-time feature matching (e.g., of prescribed objects, facial recognition, vehicle type matching, etc.) 60b, offline facial recognition 60c, real-time intruder detection 60d, etc.; other video recognition requirements 60 can include real-time motion tracking, image correlation between two images, image detail correction or enhancement, image color correction/enhancement, etc.; other video recognition requirements 60 can include whether the video recognition application is localized to a specific detection zone 26, or whether one or more types of sharing is required between different distributed camera devices 14 among the respective sharing agent modules 46 via their peer data links 54. ¶29]

a real-time data analytics logic module residing in the memory configured to process and analyze real-time data in real-time; and a fog network management logic module residing in the memory, wherein the logic modules are executable by the processor(real-time video analysis  and detection ¶s, 22, 28,29)

        [“As described in further detail below, the controller device 12 can be implemented either in a local apparatus 12a that is "locally" reachable at the access network 16 (e.g., as part of an access network or local area network) if high performance or low latency is required; in one example, the controller device 12a and the distributed camera devices 14 can be implemented within the access network 16 as part of a "fog computing network" providing geographically-distributed compute, storage, and networking services within an access network.”, ¶22]	
         ["The requirements derivation module 34 is configured for determining video recognition requirements (60 of FIG. 3A) for a particular video recognition application (i.e., recognition use), for example in response to an identified event, or a prediction of an identifiable event based on, for example, a scheduling resource or a stochastic analysis using one or more probability distribution functions. The requirements derivation module 34 can determine the video recognition requirements 60 using, for example, inputs from any one of a context sensing module 56 that detects and processes sensor data from physical sensors in the distributed camera system 10 (e.g., interpreting temperature sensor data as fire alarm data, interpreting lighting changes in image data as person entering a room, motion-sensed data as beginning a manufacturing process, etc.), and/or a user input interface 58 that can receive inputs from the client device 20 for a video recognition application requested by the administrator. As illustrated in FIG. 1, different objects 100 may need to be detected and/or recognized, for example a person 100a, or a fire 100b, etc. ", ¶28] 
         [“example types of video recognition requirements are illustrated in FIG. 3B as real-time gesture detection 60a, real-time feature matching (e.g., of prescribed objects, facial recognition, vehicle type matching, etc.) 60b, offline facial recognition 60c, real-time intruder detection 60d, etc.; other video recognition requirements 60 can include real-time motion tracking, image correlation between two images, image detail correction or enhancement, image color correction/enhancement, etc.; other video recognition requirements 60 can include whether the video recognition application is localized to a specific detection zone 26, or whether one or more types of sharing is required between different distributed camera devices 14 among the respective sharing agent modules 46 via their peer data links 54. ¶29]

Liu teach outputting a message responsive to detected event but does not teach issuing an alarm and thus does not teach the real-time data analytics logic module being configured to identify and classify, in real-time, the data into at least two categories including urgent data and non-urgent data, and the logic module analyzing, in real-time, the urgent data in response to the classification. a video analytics engine operable to analyze, in real-time, the real-time video data classified as urgent video data and identify alert conditions. Shifman teaches a system for cloud analytics of sensor networks. Shifman teaches the real-time data analytics logic module being configured to identify and classify, in real-time, the data into at least two categories including urgent data and non-urgent data, and the logic module analyzing, in real-time, the urgent data in response to the classification. (sensed data is classified as critical and non-critical .e. cloud computing environment for analysis, detecting of critical events and alerting of such events, see ¶s,53, 110 fig.1).
[“In some embodiments, platform 110 may additionally or alternatively be employed in conjunction with healthcare, payment systems, homeland security, energy and industrial control (e.g., factory monitoring and control/Oil and Gas telemetry and monitoring like e.g., pipe leakage), and to implement a "smart" grid for real-time monitoring, analytics and response.”, ¶110]
[" According to some embodiments, the transmission criterion may relate to distinguishing between critical and non -critical data to be processed. In some embodiments, critical data may be processed onsite only. The term " critical data" as used herein may comprise data which if corrupted and/or lost, compromise the capability to properly run application 115 and/or decision engine 116. For instance, the transmission criterion may define that only non -critical data is transmitted from platform 110 to cloud 120. Accordingly, critical data may not be transmitted to cloud 120 but remain stored and, if required, processed in platform 110. Examples of critical data may comprise vehicle brake data; steering data; vision data; fuel data; velocity data; car engine sensor data; bio metric data; collision warning system data; voice data recorded during driving; tire pressure sensor data; and/or driver authorization data. Examples of non -critical data may comprise GPS data and/or entertainment system data; window control, outside and in-car humidity, pressure and/or air temperature data. Clearly, the classification of data into critical and non -critical data may be performed differently than what is outlined herein. In addition, criteria according to which classification is made into critical and non -critical may change dynamically, e.g., based on information received at platform 110. In some embodiments, the rules for classifying data into critical and non -critical data may be updated dynamically, e.g., periodically, for instance, while the vehicle is driven. ", ¶52]

a video analytics engine operable to analyze, in real-time, the real-time video data classified as urgent video data and identify alert conditions(video sensors detect in real time condition a that require alerts and send such alerts,  ¶s52, 56, 100).
["Since the need for the transmission of data to cloud 120 for performing, e.g., remote analytics of data gathered at platform 110, may be reduced or eliminated at least during some time periods, application 115 may have real-time responsiveness. In other words, remote-site analytics may be reduced or eliminated. Further, the risk of wireless data interception is reduced or eliminated. Accordingly, the system may enable real-time machine-to-machine (M2M), Internet of Things (IoT) and/or Internet-of-Vehicle (IoV) performance by performing on-site processing (and/or processing by edge devices), including, e.g., execution of onsite or on-board encryption, for example, on dedicated on-board hardware e.g., for automotive and industrial applications or any other critical application without implicating performance of host system 110, e.g., prior to uploading the data to cloud 120.", ¶56]
["In some embodiments, platform 100 may be operative to alert, e.g., the driver of vehicle 105A, if a human being and/or a pet were left in the vehicle (based, e.g., on physical stimulus sensed by audio and video sensors). ", ¶100]
[" According to some embodiments, the transmission criterion may relate to distinguishing between critical and non -critical data to be processed. In some embodiments, critical data may be processed onsite only. The term " critical data" as used herein may comprise data which if corrupted and/or lost, compromise the capability to properly run application 115 and/or decision engine 116. For instance, the transmission criterion may define that only non -critical data is transmitted from platform 110 to cloud 120. Accordingly, critical data may not be transmitted to cloud 120 but remain stored and, if required, processed in platform 110.”, ¶52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu with a sensor network and analysis system as taught by Shifman. The reason for this modification would be to detect and alert to important events detected by sensors.

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Shifman as applied to claims 1  and 16 above, and further in view of Manufo US 2018/0287869.
Regarding claim 4, Liu teaches a various interfaces connected to the multiprotocol device but does no teach wherein the WAN interface comprises a cellular interface. Munafo 
["As used herein, a "network element" may comprise one or more devices that provide multiple radio frequency networks, such as a WiFi wireless router that may provide a WLAN in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol; one or more base stations that may provide a cellular communications network such as Long Term Evolution (LTE), Universal Mobile Telecommunications System (UMTS),", ¶25]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu with communication with a WAN interface via a cellular network. The reason for this modification would be to provide the ability to send monitored data via cellular networks.
Regarding claim 6, Liu teaches a Wifi interface connection to monitoring devices such as cameras but does not teach wherein the LAN interface comprises a WiFi- Direct interface. Munafo teaches a system for alteration of modem/router for use as an IOT processing device. Munafo teaches wherein the LAN interface comprises a WiFi- Direct interface.
["IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART, MiWi, Thread, etc.; WiFi-direct; Bluetooth/BLE protocols; ANT protocols; Z-Wave; LTE D2D or ProSe; UPnP; ", ¶36]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu/Shifman with communication on the LAN interface compatible with the WIFI-Direct protocol as taught by Munafo. The motivation for such modification would be to provide the ability to support well known wireless communication protocols.
Regarding claim 9, Liu/Shifman does not teach an artificial intelligence (AI) or machine learning logic module residing in the memory. Munafo teaches a system for alteration of modem/router for use as an IOT processing device. Munafo teaches an artificial intelligence (AI) or machine learning logic module residing in the memory.
["Additionally, in various embodiments, the backend service may provide a user interface that allows an owner/operator of the computing platform to configure the platform to establish connections using a desired network or networks, and/or set network connection policies. In other embodiments, one or more artificial intelligence algorithms (also referred to as a "selection agent," "intelligent agent," etc.) may be implemented by the computing platform to reconfigure the modem circuitry based on current or predicted network conditions and/or based on one or more policies. ", ¶15]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu/Shifman with incorporating a AI algorithm as taught by Munafo. The reason for such modification would be to provide a system that and evolve to learn patterns in analyzed video data. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Shifman  as with claim 16 above in further view of Parker US 2016/0117635 
Regarding claim 20, Liu does not teach wherein analyzing the data comprises analyzing the data for a back-up or archival requirement.  Parker in the same filed of endeavor of sensor/surveillance networks. Parker teaches wherein analyzing the data comprises analyzing the data for a back-up or archival requirement.
["When video analytics 304 detects an event or object of interest within the video data, video analytics 304 generates metadata that correspond to the event or object of interest and supplies the metadata to rules based engine 302. Rules based engine 302 includes rules that associate events or objects of interest, specified in the metadata, to specific actions to be taken. The actions associated with the rules may be to perform, for example, one or more of the following: store HiQ or LowQ video data in data storage system 206, store HiQ or LowQ video data in remote storage unit 116, stream HiQ or LowQ video data to central monitoring station 104 or remote user 114, generate and send a short video clip file of the event of interest to central monitoring station 104 or remote user 114, send an alert (e.g., instructions to generate one or both of a visual display and an audible sound) to central monitoring station 104 or remote user 114, store video data in data storage system 206 for X period of time. For example, a user may define the following rule: when a human being enters a defined perimeter, store in data storage system 206 HiQ video data representing the intrusion, alert central monitoring station 104 of the intrusion, generate a short video clip of the intrusion and send the video clip to central monitoring station 104, and store in remote storage unit 116 HiQ video data representing the intrusion. Or, a user may define the following rule: when no event or object of interest is being captured, store in data storage system 206 LowQ video data and send no video data to central monitoring station 104. Because video analytics 304 can detect various objects and events, a wide variety of rules may be defined by a user and each rule can have different storage quality settings. Also, because multiple events of interest may occur simultaneously, a rule may correspond to a combination of events. ", ¶79]

["For example, in some embodiments, all video footage captured by the video-based monitoring system (whether captured using the default/standard resolution and frame rate or an increased resolution and/or frame rate) may be retained (e.g., in remote storage 1170) for at least a pre-defined short period of time (e.g., on the order of days or weeks), while some of the video footage (e.g., video footage captured using an increased resolution and/or frame rate) may be retained for a pre-defined longer period of time (e.g., on the order of weeks or months) in order to determine the cause of the conditions that triggered high-resolution video monitoring and/or analyze the responses to those conditions. In some embodiments, at least a portion of the video footage may be designated for permanent archiving, such as when the video footage documents situations in the facility that are more likely to result in some type of legal proceeding (e.g., situations involving an accident or injury, workplace violence, a fire, or exposure to hazardous materials) than those that can be resolved following an internal investigation (e.g., situations involving simple theft or relatively minor property damage).", ¶80]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Liu/Shifman with archival/retention policy for data as taught by Parker. The reason for this modification would be to allow for different retention period such that critical/important data that can be held longer.

Applicant Remarks


The applicant argues that the rejection of  claims 1-12 and 15-21 over Liu US 2018/0227199 and Shifman US 2017/0228258 is improper because the applicant alleges that the examiner has repeatedly cited Liu which teaches  analysis of the data is performed subsequently, and concludes that such language teaches away from analysis at the fog network.  The applicant further presents figure 1 of Liu to support such allegations.  The examiner contends that such arguments are flawed in in several aspects. First the applicant incorrectly cites Liu US 2018/0227199 as the basis for the rejection in combination with Shifman US 2017/0228258.  While the several office action cite Liu US 2018/0227199 as of the non-final office action data 11/13/2020. A subsequent non-final office action of 05/07/2021 cites Liu US 
Thirdly  as presented in the rejection the cited ¶s 22,28 and 29 of Liu US  2018/0063422 teach a controller coupled with a camera device where the camera device perform recognition functions. Such recognition function comprise at least intruder or fire hazard detection and such recognition function would be recognized by one of ordinary skill in the art as requiring analysis at the  fog network level. A person of ordinary skill would conclude based on the disclosure that the disclosure of the camera and controller device implemented in the fog network means that the analysis i.e. detection/recognition is performed at or close to the location at which video/image data is captured.
Fourthly even if the original Liu reference was maintained such would still teach real-time analytics at the  fog network as claimed. For instance ¶98(included below), figure 5 teaches a local IOT analytics engine performing recognition functions(similar to the recognition function of the currently cited Liu reference). A person having ordinary skill in the art would conclude that  the description of the recognition being performed at the local IOT device similarly implies real time analysis at the fog network. The local IOT device would be understood to be within the fog network. The recognition and analysis implies real time analysis because the analysis is performed locally, at the point the video data is captured. The examiner in citing a sister application of Liu in the second non-final action was made to cite a reference that more explicitly recites real time analysis(see ¶29 of current  Liu reference) to make the rejection more clear.  The terms subsequently may be used in the disclosure and there may be some analytics performed  away   from the local analysis engine but additionally performing analysis away from 
[“In a specific implementation, in managing local analysis of IoT device data through fog networking at local infrastructure network devices, the local IoT device analytics system 502 functions to locally analyze IoT device data received at a local infrastructure network device to generate IoT device analytics data. For example, if a local infrastructure network device receives a video feed of a consumer in a store, then the local IoT device analytics system 502 can perform facial recognition on portions of the video feed to identify the consumer. Further in the example, the local IoT device analytics system 502 can subsequently generate IoT device analytics data indicating an identification of the consumer. The local IoT device analytics system 502 can locally analyze IoT device data in response to either or both receipt of IoT device data at a local infrastructure network device. For example, the local IoT device analytics system 502 can locally analyze IoT device data at a local infrastructure network device automatically in response to receipt of the IoT device data at the local infrastructure network device. Alternatively, the local IoT device analytics system 502 can locally analyze IoT device data in response to receipt of instructions from an applicable system for performing load balancing across local infrastructure network devices in analyzing IoT device data through fog networking, such as the fog networking-based IoT device analytics load balancing systems described in this paper.”, ¶98]


	The applicant further alleges the same deficiencies exist in the rejection of claims 16, 21 and dependent claims 4, 6, 9 and 15. The examiner contends that no deficiencies of the rejection exist as discussed above. The examiner therefore maintain the rejection of claims 1-12 and 15-21 as previously presented.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456